DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-16 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation "wherein the plurality of first flow controllers controls current flows passing through the plurality of first cross-point devices and the plurality of second cross-point devices".
Independent claim 6 recites the limitation " turning to ON state of one of the plurality of second cross-point devices and one of the plurality of third cross-point devices that are connected to a first end and a second end of the selected second flow controller, respectively: and programming the selected second flow controller, wherein the plurality of second cross-point devices and the plurality of third cross-point devices are row-wise devices".
Independent claim 8 recites the limitation "a plurality of first flow controllers connecting the plurality of first cross-point devices and the plurality of second cross-point devices, wherein the plurality of first flow controllers controls current flows passing through the plurality of first cross-point devices and the plurality of second cross-point devices;".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816